DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 19 and 20 is withdrawn in view of the newly discovered reference(s) to Huijbers et al. (US 20050184472).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the feed line" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a feed line is connected to the first pressure chamber and is indirectly connected to the second pressure chamber via the first pressure chamber,”
Claim 19 further recites the limitation “the centric receiving” in line 19. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the centric receiving opening”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huijbers et al. (US 20050184472, “Huijbers”).
Regarding claims 1, Huijbers discloses a hydraulic expanding chuck (Fig. 2) for clamping a tool, the chuck comprising: a clamping part (103) with an expanding bush (107, a cartridge, which includes a cartridge shell 210, a cartridge body 209, Figs. 3A-3C, Para. 43), which comprises a centric receiving opening (109) for receiving and clamping the tool, and a connecting part (102), the expanding bush comprising at least first and second pressure chambers (320, 319), the first and second pressure chambers 
The first and second pressure chambers are connected with one another by at least a first passage (317B, Figs. 2, 3A-3C, 12A-12D, that is non-annular, a feed line (316A or 316B) is connected to the first pressure chamber and is indirectly connected to the second pressure chamber via the first pressure chamber. The first and second pressure chambers, the first passage, and the feed line defined by the expanding bush (107). The feed line extends from a first location, where the feed line connects to the first pressure chamber, to a second location, the first location is spaced axially a first distance from the second pressure chamber, the second location is spaced axially a second distance from the second pressure chamber, and the second distance is larger than the first distance. (Fig. 2, 2C, 12B) (Also see Paras. 43-48)
Regarding claims 2, Huijbers discloses the passage (317B) is arranged axially (Fig. 3B-3C, 12A-D).
Regarding claims 3, Huijbers discloses the expanding bush comprises multiple passages (317A and 317B, Figs. 12D, Para. 45).
Regarding claims 16, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the hydraulic expanding chuck is for clamping a drill bit or a milling cutter”, it is noted that the prior art used in the rejection is capable of being used for this function. Huijbers discloses the cartridge holder (203) is for mating with a milling machine (para. 43). Huijbers further discloses “Milling machine toolholders are currently on the market that are, for example, suited to hold end mills, drills, boring bars, taps and reamers.” (Para. 5)
Regarding claims 18, Huijbers discloses the first passage (317B) is at a first angular position (Fig. 12D), the feed line (316A, B, Figs. 12A-D) is directly connected to the first pressure chamber (320) at a second angular position, and the first angular position differs from the second angular position.

Regarding claim 19, Huijbers discloses a hydraulic expanding chuck for clamping a tool, the chuck comprising the limitation recited in claim 1 above. In addition, the chuck includes a portion of the first pressure chamber (320) that is radially farthest from the centric receiving opening, a portion of the second pressure chamber (319) that is radially farthest from the centric receiving opening, and a portion of the first passage (317B) that is radially farthest from the centric receiving extend along a line segment that extends from the first pressure chamber, through the first passage and into the second pressure chamber. (Fig. 2, 3C, 5-6)

Regarding claim 20, Huijbers discloses a hydraulic expanding chuck for clamping a tool, the chuck comprising the limitation recited in claim 1 above. In addition, the chuck includes a feed line (316A, 316B) connected to the first pressure chamber (320) 

Regarding claims 21, Huijbers discloses a line extending along points of the first passage (317B) that are farther from the centric receiving opening extends along outermost portions of the first and second annular pressure chambers (320, 319, Figs. 3A-3C, 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huijbers.
Regarding claims 4-6, Huijbers discloses the invention having all the structural limitations as set forth above with respect to claim 1, and specifically discloses a device whose components members (the at least one part of the hydraulic expanding chuck, 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHWEN-WEI SU/Examiner, Art Unit 3722